355 F. Supp. 405 (1972)
Otis Junior BUTLER and Shirley Ruth Butler, Plaintiffs,
Mary Diane Epperson and Alice M. Helms on behalf of themselves and all other similarly situated, Intervenors
v.
Frederick A. BREYER, Hamilton County Welfare Director, et al., Defendants.
Civ. A. No. 7678.
United States District Court, S. D. Ohio, W. D.
July 11, 1972.
*406 Donald R. Stacy, Legal Aid Society, Cincinnati, Ohio, for plaintiffs.
Arthur M. Ney, Asst. Hamilton County Pros., Cincinnati, Ohio, for all defendants except State of Ohio.
Albert W. Hoguet, Asst. Atty. Gen., Columbus, Ohio, for State of Ohio.
Before PECK, Circuit Judge, and HOGAN and PORTER, District Judges.

ORDER GRANTING PRELIMINARY AND PERMANENT INJUNCTION
PER CURIAM.
Based on pleadings and stipulations offered by counsel herein this Court finds that:
1. The jurisdiction of this Court is properly invoked under 28 U.S.C.A. §§ 1343, 2201-2202, and 2281-2284.
2. This action is properly maintained as a class action under Rule 23 of the Federal Rules of Civil Procedure. The class consists of indigent residents of Ohio who are ineligible for poor relief because they do not meet the year's residence requirement imposed by §§ 5113.05 and 5113.07 of the Ohio Revised Code and former § 354 of the Ohio Public Welfare Manual.
3. Hamilton County Commissioner Robert F. Reckman is properly substituted as defendant in the place of Joseph L. DeCourcy, Jr., pursuant to Rule 25(d) of the Federal Rules of Civil Procedure. Likewise, State Welfare Director John Hansan is properly substituted in place of Robert B. Canary.
4. Mary Diane Epperson and Alice M. Helms were denied poor relief under §§ 5113.05 and 5113.07 of the Ohio Revised Code and former § 354 of the Ohio Public Welfare Manual for their failure to satisfy the one year durational residence requirement.
5. In view of the Supreme Court's decision in Shapiro v. Thompson, 394 U.S. 618, 89 S. Ct. 1322, 22 L. Ed. 2d 600 (1969) and summary affirmance in Pease v. Hansen, 404 U.S. 70, 92 S. Ct. 318, 30 L. Ed. 2d 224 (1971), Wyman v. Lopez, 404 U.S. 1055, 92 S. Ct. 736, 30 L. Ed. 2d 743 (1972) and Dunn v. Rivera, 404 U.S. 1054, 92 S. Ct. 742, 30 L. Ed. 2d 743 (1972), §§ 5113.05 and 5113.07 of the Ohio Revised Code and former § 354 of the Ohio Public Welfare Manual are unconstitutional insofar as they would deny poor relief to otherwise eligible applicants for failure to meet the one year durational residence requirement.
6. Under Manual Transmittal Letter No. 168, dated May 1, 1972, Defendant John Hansan, State Welfare Director, promulgated a new § 354 of Ohio Public Welfare Manual which is attached hereto as Exhibit A.
7. No bond or security shall be required of the plaintiffs upon the issuance of this preliminary and permanent injunction.
Now, therefore, it is Ordered, Adjudged, and Decreed that:
1. Defendants Hansan, Ohio Director of Welfare, and Breyer, Hamilton County Director of Welfare, their successors in office, agents and employees, and all other persons in active concert and participation with them be, and they hereby are, enjoined from denying poor relief to otherwise eligible applicants for failure to meet a durational residence requirement.
*407 2. In order to protect other indigents throughout the State who may be similarly situated, defendant Hansan, State Director of Welfare, is to notify each County Welfare Department on or before July 17, 1972, by regular mail, of the terms of this order and to request immediate written confirmation from each County Welfare Department that they have ceased to enforce former Section 354 of the Public Welfare Manual, and Sections 5113.05 and 5113.07 of the Ohio Revised Code insofar as they would deny poor relief to otherwise eligible applicants for failure to meet the one year durational residence requirement.
3. Named intervenors Mary Diane Epperson and Alice M. Helms are to receive back benefits for the period from the denial of their application to the date of their admission to emergency relief offered by defendants in open court.

EXHIBIT A

STATE OF OHIO

DEPARTMENT OF PUBLIC WELFARE 408 EAST TOWN STREET COLUMBUS, OHIO 43215

May 1, 1972

MANUAL TRANSMITTAL LETTER NO. 168
TO:        ALL PUBLIC ASSISTANCE
           MANUAL HOLDERS
FROM:      John E. Hansan, Director
           Ohio Department of Public
           Welfare
SUBJECT:   PA MANUAL SECTION
           354.4, "ASSISTANCE TO
           NON-RESIDENTS FROM
           GR"
As a result of the case of Butler v. Breyer,
which was held in the U. S. District
Court, Southern District, Western Division,
Section 354.4 is being amended to
require that general relief be given to
those non-residents who are otherwise eligible.
The amendment also gives the
client the option of remaining in Ohio
and receiving assistance here if he chooses
not to return to his place of legal settlement.
INSTRUCTIONS:
 Remove and file as obsolete manual
  page headed Section 354.3 (continued),
  dated January 1, 1961 and replace
  with the attached corresponding
  page dated January 1, 1972.
JEH:d
Attachment
354.2   Legal settlement of married women.
        A married woman obtains the
        legal settlement of her husband
        through marriage; therefore, the
        husband's legal settlement must
        be established.
          If, however, a married woman
        lives apart from her husband, she
        can establish legal settlement of
        her own in any county.
          If a married woman's husband
        is hospitalized or imprisoned and
        she becomes the head of the
        household, she can establish legal
        settlement elsewhere just as any
        other person does.
354.3   Legal settlement of a minor. The
        legal settlement of a minor is normally
        that of the parents. If one
        parent is dead, it is that of the
        remaining parent. If the parents
        are separated, it is that of the
        parent awarded custody by a
        court. If it is neither parent, it
        is that of the adult awarded permanent
        custody by the court or
        that of the guardian of the minor.
        Several exceptions are recognized
        for minors:
        (1) A minor married female obtains
            the legal settlement of
            her husband through marriage
            just as a married female
            does who is 21 years of
            age or over.
        (2) A minor married male, who
            establishes a home and resides
*408
        for one year in the state
        without receiving "poor relief"
        or relief from a private
        agency which keeps records
        of relief given, acquires legal
        settlement in the state.